Citation Nr: 0123618	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for blurred vision.

2. Entitlement to service connection for dental trauma for 
treatment purposes.  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Entitlement to service connection for headaches secondary 
to a head injury.

5. Entitlement to service connection for brain damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had three periods of active service from 
February 1963 to March 1973.  Service in Vietnam is indicated 
by the record.  

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2000, on appeal from a rating decision of the 
Houston, Texas,  Department of Veterans Affairs (VA) Regional 
Office (RO).  Upon its last review, the Board denied the 
appellant's claims of entitlement to service connection for 
blurred vision, dental trauma for treatment purposes, PTSD, 
headaches and brain damage.  The appellant subsequently filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (the Court).  

By unopposed motion dated December 1, 2000, VA moved that the 
appellant's claims be remanded to the Board for consideration 
under the recently-enacted Veterans Claims Assistance Act of 
2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
By order dated February 7, 2001, the motion was granted.  

Under the VCAA, VA's obligations with respect to the duty to 
assist were increased, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim, 
applicable at the time of the Board's June 2000 decision, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Since the Court order granting the motion, regulations have 
been implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The Board has carefully considered this matter in light of 
the VCAA and the supporting regulations.  Having done so, and 
as will be discussed below, the Board finds that the record 
pertaining to the appellant's claims relative to dental 
trauma and blurred vision are ready for appellate review.  
The appellant's claims pertaining to PTSD, headaches and 
brain damage will be remanded for further development.  


FINDINGS OF FACT

1. The appellant's vision disorder is refractive error of the 
eye.

2. Competent medical evidence of a dental injury has not been 
presented.  


CONCLUSIONS OF LAW

1. The appellant's vision disorder is not a disorder that may 
be granted service connection under the law.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(c) 
(2000).   

2. A dental injury was not incurred in or aggravated in 
service. 38 U.S.C.A. § 1110; (West 1991 & Supp. 2000); 
38 C.F.R. § 3.381 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for "blurred vision".  
He also seeks entitlement to service connection for dental 
trauma for the purposes of obtaining VA treatment.  The 
appellant in essence contends that he has the claimed 
disorders as a result of incidents experienced during his 
military service.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the generally 
applicable law pertinent to the appellant's claims.  The 
Board will then separately discuss the two issues which are 
ready for a decision on the merits, providing a brief factual 
review of evidence of record as found in the appellant's 
claims folder; a review of the law specifically particularly 
applicable to the issue; and an analysis.  

Relevant law and regulation

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110.  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see also Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The VCAA

As discussed in the Introduction, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (the VCAA) 
was made law.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [codified 
at 38 U.S.C.A. § 5103A].  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than section 5107, to include the duty to assist provisions 
of 38 U.S.C. § 5103A, also apply to claims pending on the 
date of the enactment of the VCAA.  Except for provisions 
pertaining to claims to reopen based on the submission of 
new and material evidence, which are not applicable in the 
instant case, the implementing regulations are also 
effective November 9, 2000.  

In this case, the appellant's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA provides in part that while VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit, VA is not 
required to do so if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A § 5103A(a).   
The VCAA also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Prior to the enactment of the VCAA, it was well-established 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  The VCAA is devoid of any language that alters the 
predicate requirement that in order for service connection to 
be established, there must be a disability within the meaning 
of applicable law.  See also 38 U.S.C.A § 5103A(d) [VCAA 
provision requiring the affording of a medical examination to 
the claimant, where such examination is necessary to make a 
decision on the claim.  By "necessary" is meant, among 
other factors, where the record contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability].  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for blurred vision.

Factual Background 

In June 1969, the appellant was treated for an episode of 
conjunctivitis of the left eye.  At the time of his February 
1973 separation medical examination, the appellant's distant 
vision was noted to be 20/20.  The appellant denied wearing 
glasses or contact lenses.  

There is no pertinent evidence for over two decades after the 
appellant's separation from military service.

In March 1995, the appellant underwent a VA eye examination.  
The appellant, then age 50, reported that he had problems 
seeing without the use of eyeglasses.  He reported that with 
eyewear, he was satisfied with both near and distant vision.  
It was noted that the appellant's past ocular history was 
negative for trauma or any surgery.  He was diagnosed to have 
refractive error; early cataracts were also noted and 
described as "visually insignificant."   The report of the 
examination is devoid of any mention of the appellant's 
military service.  

Applicable Law and Regulations

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Analysis

Discussion

The appellant is requesting service connection for "blurred 
vision".. The only eye defect which has been medically 
demonstrated to interfere with his vision is refractive error 
of the eye.  [As noted above, although early cataracts were 
detected on VA eye examination in 1995, they were not 
described as interfering with his vision.  However, 
congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1998); Winn, 
8 Vet. App. at 516.  

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Additional comments

The Board has carefully considered whether the appellant's 
claim for "blurred vision" should be remanded to the RO for 
further development or further advisement to the appellant of 
applicable statutes and regulations.  However, the appellant 
was provided with a VA eye examination and has been provided 
appropriate notice in the September 1998 Statement of the 
Case and a July 1999 Supplemental Statement of the Case.  The 
Board further observes that the appellant 
was accorded the opportunity to present additional evidence 
and argument after this case was remanded by the Court.  See 
the Board's letter dated July 20, 2001.  In a letter dated 
August 30, 2001, the appellant's accredited representative 
indicated that he had no additional evidence and/or argument 
to present.

As noted previously, the VCAA has greatly expanded VA's 
obligations to assist a claimant in the development of an 
application for VA benefits.  In this matter, there is 
nothing in the VCAA's provisions that alter the well-
established law that congenital and developmental defects are 
not amenable to a grant of service connection.

The Board is of course aware that the RO denied the 
appellant's claim under the now obsolete not well grounded 
standard.  The Board has therefore considered whether 
readjudication by the RO is necessary.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993). However, the appellant claims 
entitlement to service connection for a disorder which is 
not, under the law, considered to be a disability for which 
service connection may be granted.  Under such circumstances, 
a remand for readjudication would be a useless act.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   
  
2.  Entitlement to service connection for dental trauma 
for treatment purposes

Factual Background

The appellant's service medical records reflect that upon his 
enlistment in February 1963, his numbers 1, 6, 32 and 19 
teeth were noted to be missing.  At the time of his February 
1973 separation medical examination, the appellant denied 
having severe tooth or gum trouble.  The service medical 
records are devoid of any mention of dental trauma.  

There is no subsequent medical evidence pertinent to this 
issue.

In August 1997, the appellant stated, in essence, that he had 
been struck in the face by another soldier during service.  
The appellant did not describe any injury caused by such blow 
to the face, nor did he report any current dental problems.

Applicable Law

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  See 38 C.F.R. § 
3.381(b) (1999); compare 38 C.F.R. § 3.381 (a) (1998).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation.  38 C.F.R. § 
3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (1999).

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.  
For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997).  The Board is bound by this 
opinion.  See 38 U.S.C.A. § 7104(c).

The statutory presumption of soundness of condition at the 
time of entrance into active service, see 38 U.S.C.A. § 1111,  
will not be applicable in cases of dental conditions not 
disabling to a compensable degree.  Each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately in determining service connection. 38 
C.F.R. § 3.381.  A separate rating is required for dental 
trauma, even if service connection has been granted for 
numerous teeth.  38 C.F.R. § 3.381(e).  A veteran is entitled 
to outpatient dental services and treatment, and related 
dental appliances, as often as may be found necessary, and 
regardless of when his application was filed, if his service-
connected dental condition is due to combat wounds or other 
service trauma, known as "Class II(a)" VA dental benefits.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c).

Analysis

Discussion

The appellant is seeking service connection for an 
unspecified dental or upper jaw disability, which he claims 
he incurred during a physical training when another soldier 
struck him in the face with his elbow.  See his statement, 
received in August 1997.  Thus construed, the appellant's 
claim is based upon asserted dental trauma.  

Reiterating the well-established law that is set forth above, 
absent the appellant's submission of evidence suggestive of a 
present disability, there is no valid claim presented.  
Brammer and Rabideau, supra.  The appellant has not proffered 
any evidence of a current dental disorder for which service 
connection may be granted, and his claim is therefore denied 
on this basis.  

Additional comments

As with the first issue decided above, relating to "blurred 
vision", the Board has  considered whether the appellant's 
claim for a dental disability should be remanded to the RO.   
For reasons identical to those expressed above, the Board 
believes that a remand is not necessary as to this issue and 
would be a useless expenditure of effort.  See Soyini, supra.  
As noted above, the VCAA has not altered the requirement that 
a disability be shown in order for service connection to be 
granted.  In this respect, the Board finds that no reasonable 
possibility of substantiating this claim exists, and further 
development is not warranted.  See Sabonis, supra. 



ORDER

Service connection for blurred vision is denied.

Service connection for dental trauma for treatment purposes 
is denied.  


REMAND

For reasons which will be expressed below, the Board 
concludes that a remand is necessary with respect to the 
remaining three issues.

3.  Entitlement to Service Connection for PTSD

Factual Background

The appellant's claim arose by statement received in August 
1997.  He alleged that he had numerous periods of sleepless 
nights, nightmares and startle reaction.  

By letter dated in October 1997, the appellant was requested 
to provide clarifying information with regard to his claimed 
psychiatric disorder.  In substance, he was requested to 
provide the dates and places of those experiences he found to 
be most upsetting during the course of his military service, 
as well as the names of physicians who had treated him for 
any emotional or psychiatric problems.  
Although the appellant responded to the RO's inquiry, he did 
not provide a list of his claimed stressors.  Moreover, the 
RO's inquiry to medical care providers referenced by the 
appellant disclosed no record of medical treatment.  

During the course of development of the appellant's claim, 
his military record of personnel assignments was obtained.  
It reflects that during his initial period of service from 
February 1963 to February 1965, the appellant served as an 
infantryman, and was assigned to United States Army Europe.  
Upon the appellant's reenlistment in June 1965, he was 
trained as a construction machinery operator and served in 
Fort Leonard Wood, Missouri.  The appellant thereafter served 
in Vietnam from May 1968 to May 1969 and from July 1971 to 
April 1972.  As to these two tours of duty, the appellant's 
record of assignments reflects that he served as a loader and 
wrecker operator during his first tour, and as a clerk typist 
during his second tour of duty. 

In due course of his appeal, the appellant was again 
requested to provide substantiating information as to his 
claimed stressors and supporting medical evidence by letter 
dated in April 1999.  The record reflects that the appellant 
has not responded to the RO's inquiry.  

Reasons for Remand

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 136-137 
(1997).; 38 C.F.R. § 4.125.


The appellant has alleged persistent or recurrent symptoms 
suggesting that he has a psychiatric disability.  As noted 
above, the VCAA provides that VA shall afford a claimant a 
medical examination if such inquiry is necessary to make a 
decision on a claim if, among other factors, the record 
indicates the claimant has such persistent or recurrent 
symptoms.  38 U.S.C.A § 5103A(d).  

However, the provisions of 38 C.F.R. § 3.304(f) mandate that 
VA adjudicators evaluate a claimant's asserted stressors, 
antecedent to the development of PTSD.
The record also clearly indicates that the appellant has not 
complied with the RO's attempts to clarify his claimed 
stressors.  In this regard, VA may defer providing 
assistance, pending the submission by the claimant of 
essential information missing from the claimant's 
application.  38 U.S.C.A § 5103A(a)(3).  

Although the Board believes that the appellant should be 
afforded an additional opportunity to provide further 
information relative to the claimed stressors, the Board 
cautions the appellant concerning his own responsibility to 
cooperate with VA in this matter.  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

This matter will accordingly be remanded in order to afford 
the appellant an additional opportunity to clarify his 
claimed stressors.  If the appellant fails to cooperate with 
VA, the RO should consider the provisions of  38 C.F.R. 
§ 3.158, concerning abandoned claims.  

4.  Entitlement to service connection for headaches secondary 
to a head injury.

5.  Entitlement to service connection for brain damage.

Factual Background

The appellant's service medical records reveal treatment for 
headaches beginning in May 1966.  He then reported that he 
had "splitting headaches" over the right eye, and that they 
were always in the same location.  The diagnostic impression 
was that the headaches were of vascular origin.  A June 1966 
radiographic study detected no cranial abnormalities.  In 
August 1966, the appellant was treated for periodic headaches 
over his right eye, which he reported began approximately 9 
to 10 months earlier.  In January 1967, the appellant was 
reported to have a right temporal headache, after sustaining 
an unspecified trauma the month previously.  
Electroencephalographic testing resulted in normal findings 
with regard to waking, sustained light sleep and 
hyperventilation.  In February 1968, the appellant complained 
of chronic frontal headaches.  In November 1968, the 
appellant was treated for an episode of a unilateral 
headache.  A diagnostic impression was that the appellant 
then had a migraine headache.  

At the time of his February 1973 separation medical 
examination, the appellant's neurological system was noted to 
be normal.  The appellant then denied having frequent or 
severe headaches and dizziness or fainting spells.  The 
report of the appellant's separation physical examination 
reflects no complaints, symptoms, or diagnoses of any 
recurrent headache disorder or symptoms that were 
attributable to any trauma of the head. 

In May 1991, the appellant was treated by a private hospital 
for various injuries after he was found lying on a pavement 
while intoxicated.  It was noted that the appellant had 
abrasions and contusions of the scalp, particularly on the 
left occipital region.  Radiographic examination of the skull 
revealed no fractures.  Computerized tomographic study noted 
areas of increased attenuation involving the right side of 
the posterior fossa.  The ventricles were noted to be of 
normal size and appeared to be symmetric.  He was diagnosed 
to have sustained a subarachnoid hemorrhage.
There is no mention of the appellant's military service 
contained in the medical reports pertaining to this 
treatment.

Reasons for Remand

With respect to these two issues, there is evidence of 
headaches and some unspecified head trauma during service, as 
well as current evidence of a subarachnoid hemorrhage. It 
appears to the Board that under the provisions of the VCAA an 
VA examination is warranted under these circumstances in 
order to determine whether a nexus exists.  Accordingly, 
these claims will be remanded.

The appellant's claims of service connection for PTSD, brain 
damage and a headache disorder are therefore REMANDED to the 
RO for the following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received  medical 
treatment for the disorders remaining at 
issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain any such 
records and associate them with the 
claims folder.  

2.  Contemporaneously with its inquiry in 
paragraph 1, the RO will request that the 
appellant submit a detailed account of 
his claimed stressors.  Among other data 
identified by the RO, the appellant is to 
be requested to submit a statement as to 
the following details of his military 
service, as they relate to any claimed 
stressors:

a. The dates and places of his 
specific duty assignments and the 
specific duties he performed at each 
location;

b.  The dates and places of the 
specific events or the specific 
experiences he asserts as qualifying 
stressors, and a detailed 
description of the event(s) or 
experience(s), including how long 
the events lasted, the names of any 
deaths or casualties witnessed, and 
any other pertinent information;

c.  The names and ranks of any 
persons witnessing each specific 
event or experience;

d.  The names and ranks of his 
immediate supervisors at the time of 
the claimed stressful incidents, 
and;  

e.  The complete names and addresses 
(if available) of any persons 
presently having knowledge of the 
claimed stressful incidents (e.g., 
service colleagues, etc.).

3.  After receipt of the appellant's 
response to the foregoing inquiries, the 
RO will afford the appellant any 
necessary and appropriate medical 
examinations, to be conducted by 
appropriately qualified physicians.  In 
any examinations conducted, the 
appellant's VA claims folder and a copy 
of this remand will be made available to 
the examiner, who must review these 
materials and acknowledge their review in 
any generated report.  A copy of any 
medical reports must be included in the 
claims folder.
With regard to the appellant's PTSD 
claim, the RO and the appellant are 
advised that because the finding of a 
qualifying stressor is a predicate 
requirement to the establishment of 
service connection for PTSD, no VA mental 
disorders examination need be afforded 
the appellant without the appellant's 
responding to the RO's inquiry for him to 
elaborate his claimed stressors, as is 
detailed above.  

4.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA, 
including 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Following such 
development, the RO should review and 
readjudicate the claims, considering, if 
appropriate, the provisions of 38 C.F.R. 
§ 3.158.  If any such action does not 
resolve all of the claims, or if the RO 
chooses to take no additional development 
action, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
The appellant should be given notice of, 
and appropriate opportunity to exercise, 
his appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for the adjudication of his 
claims.  The appellant is further advised that his failure to 
cooperate in the RO's efforts, including to report for any 
scheduled examinations without good cause may result in the 
claim being considered on the evidence now of record or 
denied.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


